Title: July 26. 1796. Tuesday.
From: Adams, John
To: 


       Cloudy and begins to rain, the Wind at N.E. The Men gone up the Hill to rake the Barley.
       
       In conformity to the fashion I drank this Morning and Yesterday Morning, about a Jill of Cyder. It seems to do me good, by diluting and dissolving the Phlegm or the Bile in the Stomach.
       The Christian Religion is, above all the Religions that ever prevailed or existed in ancient or modern Times, The Religion of Wisdom, Virtue, Equity and Humanity, let the Blackguard Paine say what he will. It is Resignation to God—it is Goodness itself to Man.
      